                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


                                           )

   VICTOR UKADIKE EZEIBE,                  )

               Plaintiff,                  ) Civil Case No. 1:19-cv-00189-YK

                    v.                     )

           CITY OF YORK                    )      Jury Trial Demanded

                  and                      ) FIRST AMENDED COMPLAINT

   JOHN DOES and JANE DOES,                )

              Defendants.                  )

                                           )
                         PRELIMINARY STATEMENT

1. The Fourth Amendment to the United States Constitution, as incorporated

   against the states by the Fourteenth Amendment, protects the people from

   unreasonable seizures of their person. The Plaintiff in this matter was

   surrounded by police and arrested at gunpoint without probable cause or

   reasonable suspicion, confined, and intimately searched, resulting in the

   Plaintiff’s emotional distress, terror, apprehension, anxiety, and humiliation.
                                 JURISDICTION

2. This Court has jurisdiction over the subject matter of this Complaint under 42

   U.S.C. § 1983 and 28 U.S.C. §§ 1331, 1343(a)(3), 1343(a)(4), and 1367(a).

                                     PARTIES

3. Victor Ukadike Ezeibe (“Plaintiff”) is a resident of West Manchester Township,

   Pennsylvania.

4. City of York (“York City" or "the City”) is a municipality located in the County

   of York, Commonwealth of Pennsylvania.

5. John Doe and Jane Doe Defendants are, upon information and belief, York City

   Police Officers and are, accordingly officers, agents or employees of York City.

   They are sued in their individual capacities. (Hereafter referred to as

   “Individual Defendant” or “Individual Defendants”).

                             FACTUAL ALLEGATIONS

6. Plaintiff is Nigerian and works in York City as a pharmacist.

7. On the evening of December 16, 2018, Plaintiff left work and was driving home

   in his Nissan X-Terra; he was driving through an undesirable part of the City so

   that he could stop at the Turkey Hill Mini Market on his way home to buy ice

   cream for his children.

8. An Individual Defendant followed Plaintiff’s vehicle from the Shell Gas Station

   on Roosevelt Avenue to the Turkey Hill Mini Market on West Market Street in

   York, Pennsylvania in Defendant’s police cruiser.
9. Upon parking his vehicle, an Individual Defendant shouted, “Stay in your car!

   Do not come out of your car!” which shocked and surprised Plaintiff.

10. Plaintiff waited in his car, as instructed, and observed that he was surrounded

   by approximately four to five other York City police cruisers and Individual

   Defendants.

11. An Individual Defendant ordered Plaintiff to drop his car keys out the

   window, to which Plaintiff complied.

12. After an Individual Defendant collected Plaintiff’s car keys from the ground

   near the driver’s window, Plaintiff observed the reflection of an Individual

   Defendant in the side mirror aiming a firearm at Plaintiff.

13. Plaintiff looked to his right and left and observed two other Individual

   Defendants with firearms aimed at him.

14. All of the Individual Defendants were Caucasian.

15. The realization that three Individual Defendants were surrounding Plaintiff and

   were pointing firearms at him provoked feelings of terror in Plaintiff.

16. The fact that the Individual Defendants were Caucasian and Plaintiff was a

   Black male heightened Plaintiff's anxiety.

17. The Individual Defendants ordered Plaintiff to exit his vehicle with his hands

   up and walk backwards; Plaintiff complied with this order.

18. Two Individual Defendants seized Plaintiff and handcuffed him.
19. The Individual Defendants searched Plaintiff’s person, including his

   underwear and pockets.

20. The Individual Defendants then confined Plaintiff within the back seat of a

   police cruiser while Individual Defendants searched Plaintiff’s Nissan X-Terra.

21. Following the search of Plaintiff’s vehicle, the Individual Defendants escorted

   him out of the back of the police cruiser, causing a cut or abrasion to Plaintiff’s

   person in the process.

22. The incident of December 16, 2018 between Individual Defendants and

   Plaintiff has caused mental and emotional suffering to Plaintiff, including

   nightmares and panic attacks causing Plaintiff to physically shake.

23. Approximately three days following the incident of December 16, 2018,

   Plaintiff contacted the York City Police to inquire about information concerning

   the incident and was informed that there were no records pertaining thereto.

24. The fact that York City has no record of the December 16, 2018 incident

   involving Plaintiff suggests that the Individual Defendants acted unlawfully and

   purposely omitted documenting and/or recording the incident.

                              CLAIMS FOR RELIEF

                                    COUNT I
     False Arrest in Violation of the Fourth and Fourteenth Amendments

25. Plaintiff hereby incorporates the foregoing paragraphs, as if fully set forth

   herein.
26. The Fourth Amendment prohibition against unreasonable searches and

   seizures, as incorporated against the states through the due process clause of the

   Fourteenth Amendment to the United States Constitution prohibits law

   enforcement officers from making an arrest or investigatory without probable

   cause or reasonable suspicion.

27. All Individual Defendants acted under color of state law.

28. Individual Defendants violated Plaintiff's constitutional right to be free from

   unreasonable searches and seizures by arresting him, confining him, and

   searching his person and his vehicle without probable cause or reasonable

   suspicion. See 42 U.S.C. §1983.

29. The Individual Defendants acted with malice, evil intent and reckless

   disregard when they seized and searched Plaintiff without probable cause.

30.York City failed to take steps to properly train and supervise Individual

   Defendants.

31. Specifically, York City failed to create or implement policies which would

   require that York City Police document all incidents where officers draw

   firearms. Alternatively, York City failed to ensure that such policies, if in

   existence, were carried out.

32. Specifically, York City failed to ensure that officers were instructed about

   excessive force or the threat thereof to seize or arrest a person in the absence of

   probable cause or reasonable suspicion.
33. Specifically, York City, upon information and belief, was aware that Individual

   Defendants and/or other police officers arrested individuals in violation of the

   U.S. Constitution and failed to train, provide proper supervision, or otherwise

   protect against such abuses.

34. York City’s failure demonstrates a deliberate indifference to the constitutional

   rights of persons with whom its police officers would come into contact.

35. Accordingly, York City is liable for the unconstitutional conduct of Individual

   Defendants within the meaning of Monell v. Department of Social Services, 436

   U.S. 658 (1978).

                                  COUNT II
       Use of Excessive Force in Violation of the Fourth and Fourteenth
                                 Amendments

36. Plaintiff hereby incorporates the foregoing paragraphs, as if fully set forth

   herein.

37. The Fourth Amendment prohibition against unreasonable searches and

   seizures, as incorporated against the states through the due process clause of the

   Fourteenth Amendment to the United States Constitution prohibits law

   enforcement officers from using unreasonable and excessive force when

   detaining, arresting or searching individuals.

38. Excessive force is that which is unreasonable in light of the totality of the

   circumstances.
39. Multiple Individual Defendants drew their guns and tackled Plaintiff, even

   though Plaintiff was unarmed and complied with all of their instructions.

40. At all times, the Individual Defendants acted under color of state law.

41. The Individual Defendants man-handled Plaintiff.

42. The Individual Defendants searched Plaintiff's underwear.

43. The Individual Defendants acted with malice, evil intent and reckless disregard

   when they used excessive force against Plaintiff.

44. The Individual Defendants are liable for the use of excessive force against

   Plaintiff. See 42 U.S.C. §1983.

45. York City police officers have a history of using excessive force against

   bystanders, arrestees and detainees as, for example, the following complainants:

   Raymond Douglas Young (excessive force); Erika Eberhardinger (firing gun

   into car windshield); Larry Lee Walker (excessive force); Waleska Vega

   (excessive force) Alfredo Montanez (excessive force); Estate of Juan Bonilla,

   Jr. (deadly force); Khalid Abdulla (personal injury and harassment due to sexual

   orientation and disability); and Donna and Holly Dull (Excessive force).

46. York City failed in its responsibility to properly train and supervise its police

   officers in the use of force and the constitutional prohibition against the use of

   excessive and unreasonable force.
47. York City acted with deliberate indifference to the likelihood that the

   Individual Defendants would violate the constitutional rights of persons with

   whom they come into contact.

48. Accordingly, York City is liable for the unconstitutional conduct of Individual

   Defendants within the meaning of Monell v. Department of Social Services, 436

   U.S. 658 (1978).

                                   COUNT III
                                 Equal Protection

49. Plaintiff hereby incorporates the foregoing paragraphs, as if fully set forth

   herein.

50. The 14th amendment of the United States Constitution guarantees “all

   persons . . . the equal protection of the laws.”

51. As a Black Nigerian male, Plaintiff is a member of a protected class.

52. All of the Individual Defendants who unlawfully confronted Plaintiff with

   drawn guns and tackled him to the ground were Caucasian.

53. At all times, the Individual Defendants acted under color of state law.

54. The Individual Defendants targeted Plaintiff because he was a Black male

   driving an expensive SUV in an undesirable part of the City.

55. The Individual Defendants engaged in racial profiling when they confronted

   Plaintiff with drawn guns, then tackling and searching him.

56. The Individual Defendants were racially motivated when they confined
   Plaintiff and searched his Nissan X-Terra.

57. The Individual Defendants acted with malice, evil intent and reckless

   disregard when they detained and searched Plaintiff because of his race and

   ethnicity.

58.The Individual Defendants are liable to Plaintiff because they denied Plaintiff

   the Equal Protection of the laws. See 42 U.S.C. §1983.

59. York City knows that in the course of police work, officers come into contact

   with racial and ethnic minorities.

60. The Individual Defendants' actions in surrounding Plaintiff with drawn guns

   was a glaring example of racial discrimination.

61. It may be inferred from the egregiousness of the Individual Defendants'

   conduct that York City has failed to adequately train and/or supervise the

   Individual Defendants.

62. York City’s failure demonstrates a deliberate indifference to the constitutional

   rights of minorities with whom its police officers would come into contact.

63.Accordingly, York City is liable for the unconstitutional conduct of Individual

   Defendants within the meaning of Monell v. Department of Social Services, 436

   U.S. 658 (1978).

                               COUNT IV
     Conspiracy under Federal Law and Failure to Prevent a Conspiracy

64. Plaintiff incorporates the foregoing paragraphs, as if fully set forth herein.
65. When “two or more persons in any State or territory conspire . . . for the

   purpose of depriving, either directly or indirectly, any person or class of persons

   of the equal protection of the laws, . . . the party so injured or deprived may

   have an action for the recovery of damages . . . against any one or more of the

   conspirators.” See 42 U.S.C. §1985(3).

66. The Individual Defendants knew or should have known that their actions

   violated federal and State laws, but they purposely ignored the law and

   proceeded to violate Plaintiff's constitutional rights.

67. The Individual Defendants acted in concert in that each had a role in the use of

   excessive force when confronting, detaining and searching Plaintiff and in their

   search of his vehicle.

68. The Individual Defendants had a common purpose, namely detaining and

   searching Plaintiff because of his race and ethnicity.

69. The Individual Defendants violated Plaintiff's constitutional rights, said

   unlawful purpose and concerted action being a civil conspiracy, under 42

   U.S.C. §1985(3).

70. At no time did any of the Individual Defendants try to dissuade or prevent any

   other Individual Defendant from violating Plaintiff's constitutional rights,

   thereby incurring liability pursuant to 42 U.S.C. §1986.

71. The Individual Defendants acted with malice, evil intent and reckless disregard

   when they conspired to violate Plaintiff's constitutional rights.
72. As a direct and proximate cause of the Individual Defendants’ civil conspiracy

   and their failure to prevent a conspiracy, Plaintiff suffered humiliation, trauma,

   emotional distress and pain and suffering.

                             REQUESTED RELIEF

Wherefore, Plaintiff respectfully requests:

   A. Compensatory damages as to all Defendants;

   B. Punitive damages as to Individual Defendants;

   C. Reasonable attorneys’ fees and costs;

   D. Declaratory, injunctive and other equitable relief; and

   E. Such other and further relief as may appear just and appropriate.

   Plaintiff hereby demands a jury trial.


                                       /s/ Leticia C. Chavez-Freed
                                       Leticia C. Chavez-Freed, Esq.
                                       PA Bar ID 323615
                                       The Chavez-Freed Law Office
                                       2600 N. 3rd Street
                                       Harrisburg, PA. 17110
                                       (717) 893-5698
                                       Counsel for Plaintiff Victor U. Ezeibe
